                          IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION

JERRY ROCHELLE, on behalf of
himself and all others similarly situated                                           PLAINTIFF

v.                                Case No. 5:19-cv-255 KGB

FABER AND BRAND, L.L.C.                                                             DEFENDANT

                                              ORDER

        Before the Court is plaintiff Jerry Rochelle’s motion to dismiss with prejudice (Dkt. No.

22). Mr. Rochelle represents that he and defendant Faber and Brand, L.L.C., have resolved

plaintiff’s claims against defendant. As a result, he requests that the Court dismiss with prejudice

his claims against defendant and that the parties bear their respective court costs and fees. No

class has been certified by the Court in this case.

        Upon consideration, the Court finds that Mr. Rochelle’s motion complies with the terms of

Federal Rule of Civil Procedure 41(a)(2). For good cause, the Court grants the motion. Mr.

Rochelle’s claims against defendant are dismissed with prejudice, with each party to bear their

respective court costs and fees. The remaining pending motions are denied as moot (Dkt. Nos. 9,

12, 14, 17).

        It is so ordered this 8th day of January, 2020.

                                                      ____________________________
                                                      Kristine G. Baker
                                                      United States District Judge
